Per Curiam.
The plaintiffs are the wife and children of one Thomas White, who was killed in an accident happening to one of the defendant's railway trains. The train in question was a logging train, not used for carrying passengers, but persons were allowed to ride thereon without charge. It appears from the uncontradicted proof that the train was run at a slow rate of speed, and that the accident happened in consequence of a burning trestle. *133Such persons as desired to ride on this train were carried upon a flat-car, but the deceased, with a companion, took his seat on a chain box on the rear of the tender. A notice was conspicuously posted warning people against riding on the chain box, as it was considered by the company a dangerous place. It also appears that the deceased was notified by the brakeman to leave the chain box and take a position on the flat-car, which he did, but afterwards returned to the box, and was there when the accident happened whereby he lost his life. It also appears that persons riding upon the flat-car escaped without , injury, by jumping at the time of the accident. Upon this state of facts, the lower court granted a non-suit, and the plaintiffs have appealed. We think the non-suit was properly granted, and the judgment is affirmed.